ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the after-final papers filed 8/6/2021 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 6/8/2021 listed below have been reconsidered as indicated:
a)	The rejections of claims 36-37 and 42 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of the amendments to the claims.

b)	The rejections of: claims 27 to 34, and 36 to 39 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,472,666 B2; and claims 40 and 42 on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,472,666 B2 in view of Christians (US 2005/0003369 A1), are withdrawn in view of the terminal disclaimer filed on 8/6/2021 and approved on 8/7/2021.


Claim Interpretation
Claims 27 and 36-37 specify the DNA probes are hybridizable along the length of each of the target RNA transcripts with a regular spacing and claims 36-37 further describe the regular spacing. 
The claim element “the length of each of the target RNA transcripts” is interpreted in view of the instant specification, in particular Fig. 5 and paragraphs 72-78. The claim element “the length of each of the target RNA transcripts” is interpreted as meaning that the “entire” or “full” length of each target RNA transcripts is hybridizable by DNA probes within the plurality of DNA probes as depicted in Fig. 5.

The above claim interpretation is in agreement with that made in the parent application 15/423,850.
The phrase “wherein one or more of the plurality of DNA probes forms one or more heteroduplexes with one or more the plurality of target RNA transcripts” describes the functionality of the DNA probes and is interpreted as not requiring that every single DNA probe added to a nucleic acid sample is literally hybridized to a target RNA transcript.
While removing unwanted RNA molecules by targeting them with DNA probes and using an enzyme that process DNA:RNA hybrids was known, the known methods used two approaches which is contrasted with that of claim 27 and its dependent claims. One approach is to hybridize a single probe or a combination of probes that hybridize contiguously along the entire length of the transcript. See Christians (US 6,613,516 B1; cited on the 10/3/2019 IDS); and Sinicropi (US 2011/0111409 A1; cited on the 10/3/2019 IDS). The other approach is to hybridize multiple probes that target specific sequences within a transcript. See Wang (US 7,645,578 B2; cited on the 10/3/2019 IDS); Wang (US 2007/0009913 A1; cited on the 10/3/2019 IDS); and Wang (US 2008/0102454 A1; cited on the 10/3/2019 IDS). The known methods differ from the methods of claim 27 and its dependent claims in that the prior art does not employ at least three probes hybridizable along the entire length of the transcript in a manner such 
Claim 40 includes similar language as claim 27. Claim 42 further limits claim 40 in the same manner as claims 36-37 further limit claim 27.

In claims 30-32, the reference to “the DNA probe” is interpreted as referring to the DNA probes of the plurality of DNA probes.

Claims 28, 33, 34 and 40 implicitly limit the number of DNA probes that are at a minimum required within the plurality of DNA probes. Because each transcript must be hybridized by at least three DNA probes in order to determine regular spacing, the minimum number of DNA probes is based on the minimum number of transcripts that are targeted.

Claims 38 and 39 are interpreted as setting forth the result that naturally flows from performing the two positively recited active method steps of claim 27.

Conclusion
	Claims 27-34, 36-40 and 42 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634